 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the date on applicable Purchaser Signature Page, by and between Vaporin,
Inc., a Delaware corporation (the “Company”), and each purchaser identified on
the signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506b promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

1. Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, an aggregate of up to 20,000,000
shares of common stock (the “Shares”) at $0.11 per Share (the “Purchase Price”).
The number of Shares and the price per Share shall be adjusted by any applicable
split, stock dividend or combination.

 

2. Closing.

 

(a) The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to be held at such date and time as shall be determined by the
Purchaser on notice to the Company.

 

(b) At the Closing, each Purchaser shall deliver to the Company such Purchaser’s
Subscription Amount, and the Company shall issuance instructions to its stock
transfer agent instructing it to deliver to each Purchaser its respective
Shares, as set forth in Section 2(c), and the Company and each Purchaser shall
deliver the other items set forth in Section 2(d), deliverable at the Closing.
For purposes herein, Subscription Amount shall mean, as to each Purchaser, the
aggregate amount to be paid for the Shares purchased hereunder as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available funds.

 

(c) On or at or prior to the Closing, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) This Agreement duly executed by the Company;

 



 

 



 

(ii) A certificate evidencing the number of Shares of common stock equal to such
Purchaser’s Subscription Amount divided by the price per Share, registered in
the name of such Purchaser; and

 

(iii) The Escrow Agreement, a copy of which is attached hereto as Exhibit A,
duly executed by the Company.

 

(d) At or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) This Agreement duly executed by such Purchaser;

 

(ii) Such Purchaser’s Subscription Amount by wire transfer to the escrow agent;
and

 

(iii) The Escrow Agreement duly executed by such Purchaser.

 

(e) No closing shall occur unless a subscription has been accepted by the
Company and the Purchaser purchases Shares from three Large Shareholders as that
term is defined by the Escrow Agreement. At and at any time after the Closing,
the parties shall duly execute, acknowledge and deliver all such further
assignments, conveyances, instruments and documents including stock
certificates, and shall take such other action consistent with the terms of this
Agreement to carry out the transactions contemplated by this Agreement.

 

(f) All representations, covenants and warranties of the Purchaser and the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though the same had been made on and as of
such date.

 

3. Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Company:

 

(a) The Purchaser has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Purchaser in connection
with the execution and performance by the Purchaser of this Agreement or the
execution and performance by the Purchaser of any agreements, instruments or
other obligations entered into in connection with this Agreement.

 

(b) This Agreement has been duly executed and delivered by the Purchaser. This
Agreement constitutes, or shall constitute when executed and delivered, a valid
and binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 



C-2

 

 

(c) The Purchaser is, and will be as of the Closing, an “accredited investor”,
as such term is defined in Rule 501 of Regulation D promulgated by the
Securities and Exchange Commission (the “Commission”) under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Purchaser to utilize the information made available to it to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed acquisition of the Shares, which represents a speculative
investment. The Purchaser is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.

 

(d) On the Closing, the Purchaser will acquire the Shares as principal for its
own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof.

 

(e) The Purchaser understands and agrees that the Shares have not been
registered under the Securities Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the Securities Act (based in part on the accuracy of the representations
and warranties of the Company contained herein), and that such Shares must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration.

 

(f) The offer to sell the Shares was directly communicated to each Purchaser by
the Company. At no time was the Purchaser presented with or solicited by any
leaflet, newspaper or magazine article, radio or television advertisement, or
any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.

 

(g) The Purchaser understands that the Shares have not been registered under the
Securities Act and the Purchaser will not sell, offer to sell, assign, pledge,
hypothecate or otherwise transfer any of the Share unless pursuant to an
effective registration statement under the Securities Act, or unless an
exemption from registration is available. Notwithstanding anything to the
contrary contained in this Agreement, the Purchaser may transfer (without
restriction and without the need for an opinion of counsel) the Shares to its
Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate includes each
Parent or Subsidiary of the Purchaser. For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

(h) The Purchaser understands that no United States federal or state agency or
any other governmental or state agency has passed on or made recommendations or
endorsement of the Shares or the suitability of the investment in the Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Shares.

 

C-3

 

 

(i) The Purchaser acknowledges receipt of the Term Sheet dated August 15, 2014,
has access to all filings of the Company appearing on www.SEC.gov.EDGAR, is
aware of the Company’s business affairs and financial condition, has reached an
informed and knowledgeable decision to purchase the Shares and recognizes that
such purchase entails a high degree of risk.

 

4. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser, which may be relied
on by any subsequent purchaser of the Purchaser’ capital stock and their
counsel:

 

(a) The Company is an entity duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, or bylaws.

 

(b) The Company has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out the Company’s obligations hereunder. No consent, approval or
agreement of any individual or entity is required to be obtained by the Company
in connection with the execution and performance by the Company of this
Agreement or the execution and performance by the Company of any agreements,
instruments or other obligations entered into in connection with this Agreement.

 

(c) This Agreement has been duly executed and delivered by the Company. This
Agreement constitutes, or shall constitute when executed and delivered, a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

(d) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Company’s knowledge, threatened against the
Company that could prevent, enjoin, alter or delay any of the transactions
contemplated by this Agreement.

 

(e) There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations pending or, to the Company’s knowledge, threatened
against the Company or any of its assets, at law or in equity or by or before
any governmental entity or in arbitration or mediation. No bankruptcy,
receivership or debtor relief proceedings are pending or, to the Company’s
knowledge, threatened against the Company.

 

(f) The Company has complied with, is not in violation of, and has not received
any notices of violation with respect to, any federal, state, local or foreign
Law, judgment, decree, injunction or order, applicable to it, the conduct of its
business, or the ownership or operation of its business. References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality or judicial body (including, without
limitation, any federal or state securities law, regulation, rule or
administrative order).

 



C-4

 

 

5. Finder’s Fee. The Company represents and warrants that no person is entitled
to receive a finder’s fee from the Company in connection with this Agreement as
a result of any action taken by the Purchaser or the Company pursuant to this
Agreement, and agrees to indemnify and hold harmless the other party, its
officers, directors and affiliates, in the event of a breach of the
representation and warranty. This representation and warranty shall survive the
Closing.

 

6. Termination by Mutual Agreement. This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before August 31, 2014 (or any extended offering date as
provided in the Term Sheet); provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).

 

7. Legend. The Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

8. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

 



C-5

 



 

(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

 

(c) Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or by email Notices
shall be deemed to have been received on the date of personal delivery or email.

 

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. By execution and delivery of this Agreement, each of the
parties hereby (i) irrevocably consents and agrees that any legal or equitable
action or proceeding arising under or in connection with this Agreement shall
only be brought in the federal or state courts located in the County of
Miami-Dade in the State of Florida ; (ii) irrevocably submits to and accepts the
jurisdiction of said courts, (iii) waives any defense that such court is not a
convenient forum, and (iv) consents to any service of process made either (x) in
the manner set forth in Section 8(c) of this Agreement (other than by
facsimile), or (y) any other method of service permitted by law.

 

(e) Waiver of Jury Trial. EACH PARTY hereby expressly waiveS any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which MAY arise OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

 

(f) Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

 

(g) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.

 

(h) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

 

(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 



C-6

 

 

(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

 

(l) Survival. The representations and warranties of the parties shall survive
the closing and payment for the Shares.

 

[signature page follows]

 

C-7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Vaporin, Inc.   Address for Notice:            

4400 Biscayne Blvd., Suite 850

Miami, Florida 33137

By:     Name:  Scott Frohman     Title:  Chief Executive Officer            
With a copy to (which shall not constitute notice):    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

C-8

 

 

[PURCHASER SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

  

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Subscription Amount: _____________

 

Social security or taxpayer Id. Number: _______________________

 

Date: __________________, 2014

 



C-9

 

 

 

